Citation Nr: 0406897	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  01-09 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently assigned a 50 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC, which denied the benefit sought on appeal.  
The veteran, who had active service from October 1986 to 
March 1987, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, it does not appear that the veteran has been 
notified of the VCAA in connection with his current claim.  
In this regard, the record contains no specific reference to 
the VCAA in connection with either the veteran's initial 
claim for service connection for bipolar disorder or for his 
claim for an increased evaluation for bipolar disorder.  
There is no indication that the veteran was informed as to 
what evidence is necessary to establish entitlement to an 
increased evaluation for this disability, nor was the veteran 
informed that the RO had a duty to assist him in obtaining 
evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error. See Quartuccio v. Principi, 16 Vet. App.  183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO is asked to ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the information 
or evidence necessary to substantiate 
his claim and the division of 
responsibilities between the VA and the 
veteran for obtaining this evidence.  
The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A. (West 2002), 
and any other applicable legal 
precedent.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



